
	
		I
		112th CONGRESS
		1st Session
		H. R. 3214
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Rogers of
			 Michigan (for himself, Mrs.
			 Myrick, Mrs. Blackburn,
			 Mrs. McMorris Rodgers,
			 Mr. Guthrie,
			 Mr. Shimkus,
			 Mrs. Bono Mack,
			 Mr. Latta, and
			 Mr. Paulsen) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Food and Drug Administration’s
		  mission.
	
	
		1.Short titleThis Act may be cited as the
			 Food and Drug Administration Mission
			 Reform Act of 2011.
		2.FDA’s
			 missionSection 1003(b) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 393(b)) is amended—
			(1)in paragraph (2),
			 by striking with respect to such products and inserting
			 with respect to regulated products;
			(2)in paragraph (4),
			 by striking (1) through (3) and inserting (1) through
			 (4);
			(3)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5); and
			(4)by inserting after
			 paragraph (1) the following:
				
					(2)establish a regulatory system that—
						(A)advances medical innovation by
				incorporating modern scientific tools, standards, and approaches to ensure the
				predictable, consistent, efficient, and reasonable review, clearance, approval,
				and licensing (as appropriate) of innovative products, including drugs,
				devices, and biological products;
						(B)protects the public health and enables
				patients to access novel products while promoting economic growth, innovation,
				competitiveness, and job creation among the industries regulated by this
				Act;
						(C)is based on the
				best available science;
						(D)allows for public
				participation and an open exchange of ideas;
						(E)promotes predictability, allows
				flexibility, and reduces uncertainty;
						(F)identifies and uses the most innovative and
				least burdensome tools for achieving regulatory ends;
						(G)ensures that
				regulations are accessible, consistent, transparent, written in plain language,
				and easy to understand;
						(H)measures, and
				seeks to improve, the actual results of regulatory requirements; and
						(I)incorporates a patient-focused benefit-risk
				framework that accounts for varying degrees of risk tolerance, including for
				people living with a life-impacting chronic disease or
				disability;
						.
			
